                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NEW YORK


  JOCQUAI L. WAGNER,
                                         Plaintiff,
                                                                      DECISION AND ORDER
                              -vs-
                                                                         1:18-CV-195 CJS
  ANDREW M. SAUL, Commissioner of Social Security, 1

                                         Defendant.


                                          APPEARANCES
For Plaintiff:                                 Amy C. Chambers, Esq.
                                               Kenneth R. Hiller, Esq.
                                               Law Offices of Kenneth Hiller, PPLC
                                               6000 North Bailey Avenue, Suite 1A
                                               Amherst, NY 14226
                                               (716) 564-3288

For the Commissioner:                          Blakely Pryor, Esq.
                                               Office of the General Counsel
                                               Social Security Administration
                                               601 E. 12th Street, Room 965
                                               Kansas City, MO 64106
                                               (816) 936-5785

                                               Daniella M. Calenzo, Esq.
                                               Social Security Administration
                                               Office of General Counsel
                                               26 Federal Plaza, Room 3904
                                               New York, NY 10278
                                               (212) 264-2579

                                               Susan Jane Reiss, Esq.
                                               Social Security Administration
                                               Office of General Counsel
                                               26 Federal Plaza Room 3904
                                               New York, NY 10278
                                               (212) 264-2524

       1 The president nominated Andrew M. Saul to be Commissioner of Social Security and the

Senate confirmed his appointment on June 4, 2019. He is substituted pursuant to Fed. R. Civ. P. 25(d).
The Clerk is directed to amend the caption to comply with this substitution.
                                               Dennis J. Canning, Esq.
                                               Office of the General Counsel
                                               Social Security Administration
                                               601 E. 12th Street, Room 965
                                               Kansas City, MO 64106
                                               (816) 936-5830

                                          INTRODUCTION
       Siragusa, J. Jocquai L. Wagner (“Plaintiff”) brings this action pursuant to Titles II and

XVI of the Social Security Act seeking review of the final decision of the Commissioner of Social

Security (“Commissioner”) denying his application for supplemental security income benefits.

Presently before the Court is the Plaintiff’s motion for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure, ECF No. 14, and the Commissioner’s cross-motion for

judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c, ECF No. 20.) For

the reasons set forth below, the Court grants Plaintiff’s motion and remands this matter

pursuant to the fourth sentence of 42 U.S.C. § 405(g) for a rehearing.

                                      PROCEDURAL HISTORY
       On July 18, 2013, Plaintiff filed a claim for disability and disability insurance benefits

as well as supplemental security income, alleging disability beginning on May 14, 2007. R.

18. 2 At the hearing, Plaintiff’s representative amended the initial disability onset date to

September 12, 2014. Id. The Social Security Administration denied his claims on October 2,

2013. Subsequently, on August 18, 2016, Plaintiff appeared before an Administrative Law

Judge (“ALJ”) for a hearing in Buffalo, New York, at which time a vocational expert (VE) also

testified. Plaintiff was represented at the hearing. The ALJ issued a decision on December 2,

2016, in which he determined that Plaintiff “has the residual functional capacity to perform



       2 References to the transcript of the entire record of proceedings relating to this case will be

abbreviated as “R.” and the page number. ECF No. 9.


                                             Page 2 of 9
less than light work . . .” and that sufficient jobs existed in the national economy that Plaintiff

can perform. Thus, the ALJ determined Plaintiff was not disabled.

        Plaintiff appealed to the Social Security Administration’s Appeals Council, which

denied his request for an appeal on December 8, 2017. R. 1. He then commenced this action

in the Western District of New York, Buffalo Division, on February 5, 2018. Complaint, ECF No.

1.

                                          THE ALJ’S DECISION
        The ALJ applied the Commissioner’s five-step sequential evaluation for adjudicating

disability claims, 20 C.F.R. §§ 404.1520 & 416.920. At step one, the ALJ found Plaintiff met

the insured status requirements through December 31, 2015, and had not engaged in any

substantial gainful employment since September 12, 2014. At step two, the ALJ determined

that Plaintiff had the following severe impairment: degenerative disc disease of the lumbar

spine. At step three, the ALJ determined that the impairment did not medically exceed the

severity of one of the Commissioner’s listed impairments. 3

        Before proceeding to step four, the ALJ determined that Plaintiff retained the residual

functional capacity (“RFC”) to perform “less than light work.” R. 22. The ALJ explained that

Plaintiff could,

        lift, carry, push or pull 20 pounds occasionally and 10 pounds frequently. He
        further could sit six hours in an eight-hour workday, stand six hours in an eight-
        hour workday and walk six hours in an eight-hour workday. The claimant could
        occasionally climb ramps and stairs, but never climb ladders, ropes or
        scaffolds. He could occasionally balance, stoop or kneel, with no repetitive
        stooping, kneeling or crouching and he could never crawl. The claimant could

        3  “There is no evidence the claimant’s degenerative disc disease results in motor loss or
sensory loss and there is no evidence of positive findings on straight leg raise testing in both the sitting
and supine positions. Musculoskeletal examination on May 9, 2016, showed tenderness on
palpitation of the left paraspinal area and of the right paraspinal area, with limited range of motion.
However, strength testing revealed normal strength and tone, normal hip Hexion and extension
bilaterally and full strength and range of motion of the lower extremities, with no sensory deficits . . .
.” R. 22.


                                               Page 3 of 9
       never work near unprotected heights or around moving, mechanical parts. Any
       time off task could be accommodated by normal work breaks.

R. 22. The ALJ arrived at his determination based on his review of the raw medical data and

Plaintiff’s statements. No medical professionals offered an opinion about how, if at all,

Plaintiff’s physical condition would affect his ability to sit, stand, push, pull, and so forth. R.

26. The ALJ determined that “[t]he medical record documents rather mild to moderate clinical

and diagnostic abnormalities, with conservative treatment and no recommended spinal

surgery, as to support the residual functional capacity stated in this decision.” R. 24. For

instance, where Plaintiff complained of pain that limited his abilities, the ALJ observed “[h]e

complained of back pain that interfered with standing, sitting and walking (Exhibit 9F, 2).

Musculoskeletal examination was nearly normal however.” R. 24. The ALJ also interpreted

Plaintiff’s magnetic resonance imaging scan (“MRI”) report and determined that it “showed

some, but not severe abnormalities.” R. 26. His conclusion does not discuss the radiologist’s

statement regarding the L4-L5 joint:

       There is a 3 mm broad-based herniation of the nucleus pulposus of the
       protrusion type effacing the thecal sac. There is facet arthropathy significant
       dorsal epidural fat. There is no bony canal stenosis. The combination of findings
       has narrowed the thecal sac to a dimension compatible with moderate to
       severe stenosis. There is mild proximal inferior foraminal encroachment of the
       undersurface of the left L4 nerve root.

R. 317. The reviewing radiologist, Gregg Feld, M.D., though, did not offer an opinion as to the

effects, if any, of his findings on the MRI.

       Throughout the record, Plaintiff has complained of pain levels well over five on a scale

of ten. See, e.g., R. 385 (November 9, 2015, report showing Plaintiff complained of back pain

10/10 and medication was not alleviating it). Plaintiff reported that physical therapy not only

did not relieve his pain, but made it worse. R. 395 (November 4, 2015, physical therapy note

stating, “Patient has attended PT 8 times from 8/7/15 to 11/4/15. Subjectively the patient


                                               Page 4 of 9
states worsening back pain and worsening functional mobility.”). A physical therapist

observed that Plaintiff could not don or doff his shoes and socks without pain. R. 395.

                                     SCOPE OF REVIEW
       A district court may set aside the Commissioner’s disability determination only if it is

not supported by “substantial evidence,” or if the Commissioner committed legal error. 42

U.S.C. § 405(g); see also Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000). “The

deferential standard of review for substantial evidence does not apply to the Commissioner’s

conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                        DISCUSSION
       Plaintiff contends in this appeal that the ALJ “improperly used lay opinion to interpret

bare medical findings and failed to further develop the record and close evidentiary gaps.”

Pl.’s Mem. of Law 14, Nov. 29, 2018, ECF No. 14-1. This, he contends, resulted in an RFC

determination unsupported by substantial evidence. The Commissioner responds that the ALJ

properly considered all the evidence in the Record to arrive at his RFC determination.

Comm’r’s Mem. of Law 15, Feb. 27, 2019, ECF No. 20-1.

       A reoccurring issue in this district is whether the RFC determination must be based on

a medical opinion as to the effects of a claimant’s severe impairment on his ability to sit,

stand, walk, etc., or if the RFC determination can be made after the ALJ reviews the medical

evidence and a claimant’s testimony. The ALJ relies heavily on the fact that Plaintiff received

only conservative treatment for his symptoms and that no back surgery was recommended.

The Commissioner cites to Netter v. Astrue, 272 F. App’x 54 (2d Cir. 2008) (summary order),



                                          Page 5 of 9
for the proposition that the ALJ properly considered the conservative nature of Plaintiff’s

treatment as an indication that he did not suffer from a disabling condition. In that case, the

Second Circuit wrote:

       Moreover, because the district court relied on Dr. Regalla’s conservative
       treatment regimen merely as additional evidence supporting the ALJ’s
       determination rather than as “compelling” evidence sufficient in itself to
       overcome an “otherwise valid medical opinion,” the district court did not
       impermissibly “substitute his own expertise or view of the medical proof for the
       treating physician’s opinion,” Shaw v. Chater, 221 F.3d 126, 134-35 (2d Cir.
       2000).

Netter, 272 F. App’x at 56. Since no medical opinions were contained in this Record, the issue

decided by the Court of Appeals in Netter is not present here.

       On the question of whether a medical opinion is necessary to support an RFC

determination, the Second Circuit has stated:

       We have said more generally (and now repeat) that where we are “unable to
       fathom the ALJ’s rationale in relation to evidence in the record, especially where
       credibility determinations and inference drawing is required of the ALJ,” we will
       not “hesitate to remand for further findings or a clearer explanation for the
       decision.” Berry v. Schweiker, 675 F.2d 464, 469 (2d Cir. 1982). The automatic
       remand rule urged by Cichocki, however, goes far beyond this sensible practice.
       As already noted, the functions in paragraphs (b), (c), and (d) of 20 CFR
       §§ 404.1545 and 416.945 are only illustrative of the functions potentially
       relevant to an RFC assessment. Adopting a per se rule that these functions
       must be explicitly addressed on pain of remand (no matter how irrelevant or
       uncontested in the circumstances of a particular case) would thus not
       necessarily ensure that all relevant functions are considered. Any such rule in
       this Circuit, moreover, would put us at odds with sister Circuits who have
       recognized that an ALJ need not expressly discuss a claimant’s capacity to
       perform each work-related function before classifying the claimant’s RFC in
       exertional terms.

Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013). This Court, in a decision by the

Honorable Frank P. Geraci, Chief District Judge, stated:

       Yet, an ALJ’s examination of the medical record is not plenary: “[A]n ALJ is not
       qualified to assess a claimant’s RFC on the basis of bare medical findings, and
       as a result an ALJ’s determination of RFC without a medical advisor’s
       assessment is not supported by substantial evidence.” Dailey v. Astrue, 2010


                                          Page 6 of 9
         WL 4703599, at *11 (W.D.N.Y. Oct. 26, 2010) (quoting Deskin v. Comm'r of
         Soc. Sec., 605 F. Supp. 2d 908, 912 (N.D. Ohio 2009)). The Commissioner
         reserves “the final responsibility for deciding these issues” related to RFC
         determinations, 20 C.F.R. § 404.1527(d)(2), but the Commissioner’s
         responsibility in making these determinations is limited: “[W]here the medical
         findings in the record merely diagnose [the] claimant’s exertional impairments
         and do not relate those diagnoses to specific residual functional capabilities,”
         the general rule is that the Commissioner “may not make the connection
         himself.” Wilson v. Colvin, No. 13-CV-6286P, 2015 WL 1003933, at *21
         (W.D.N.Y. Mar. 6, 2015) (quoting Deskin, 605 F. Supp. 2d at 912).

Englert v. Colvin, No. 15-CV-564-FPG, 2016 WL 3745854, at *4 (W.D.N.Y. July 8, 2016);

accord Kain v. Colvin, No. 14-CV-650S, 2017 U.S. Dist. LEXIS 73595, at *8 (W.D.N.Y. May 14,

2017).

         Here, it is plain that the ALJ interpreted the raw medical evidence to ascertain the

effect of Plaintiff’s severe impairment on his ability to sit, stand, lift, carry, push, pull, etc. The

Court is especially troubled by the ALJ’s interpretation of the MRI report. Nothing Dr. Feld wrote

obviously leads to the conclusion the ALJ drew from that report. The ALJ could have inquired

of the physicians, asking their opinions on how their findings would affect Plaintiff’s ability to

walk, sit, stand, etc., but he did not do so, despite having the duty to fully develop the record.

The ALJ makes only a pro forma credibility determination using boilerplate language as to

Plaintiff’s assertions of severe pain. See, R. 24 (“the undersigned finds that the claimant’s

medically determinable impairments could reasonably be expected to cause the alleged

symptoms; however, the claimant's statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record for the reasons explained in this decision.”).

         The ALJ was required by the Commissioner’s ruling to “explain which of an individual’s

symptoms we found consistent or inconsistent with the evidence in his or her record and how

our evaluation of the individual’s symptoms led to our conclusions.” SSR 16-3p (Mar. 28,



                                             Page 7 of 9
2016, Federal Register Vol. 81, No. 51, page 14166; Corrected by Federal Register Vol. 81,

No. 57, page 15776; Revised by Federal Register Vol. 82, No. 205, page 49462). As the

Second Circuit observed in Echevarria v. Sec'y of Health & Human Servs., 685 F.2d 751 (2d

Cir. 1982):

       A claimant’s testimony about pain and suffering “is not only probative on the
       issue of disability, but ‘may serve as the basis for establishing disability, even
       when such pain is unaccompanied by positive clinical findings or other
       “objective” medical evidence. . . .’” Hankerson, supra, 636 F.2d at 895 (quoting
       Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979)). Accord, Aubeuf v.
       Schweiker, 649 F.2d 107, 113 (2d Cir. 1981).

Echevarria, 685 F.2d at 755. Plaintiff testified before the ALJ that “[t]he sitting is excruciating

pain, stabbing pain, burning pain. The standing is—it bothers my lower legs, thighs area, and

my back as well. It’s stabbing. It’s like my legs get weak.” R. 45. Plaintiff also testified he could

only stand up to ten minutes and sit for up to ten minutes. “I can’t sit for long, I can’t stand

for long. I have to lay down in between all that.” R. 45. Additionally, he testified he could not

attend his stepfather’s funeral in Birmingham because of the sitting required for travel. R. 48.

He further testified that it was “hard for [him]…to concentrate on what [he’s] trying to do when

[his] back is—[he’s] in excruciating pain,” and that the pain is in his lower back. R. 50.

       The ALJ’s only explanation for discounting Plaintiff’s pain complaints were that his

“[m]usculoskeletal examination was nearly normal . . . .” R. 24. In that portion of his decision,

the ALJ was referring to a September 12, 2014, examination by Aasha Harish, M.D., and Scott

Stewart, M.D. R. 373. The doctors’ musculoskeletal examination of Plaintiff resulted in the

following findings:

       Gait and station: Normal. Normal gait, normal tip toe, normal heel walking.
       Inspection/palpation of digits and nails: Normal without clubbing or cyanosls.
       Inspection/palpation of joints, bones, and muscles: Normal. No joint swelling.
       Range of motion: Abnormal. (positive straight leg test left leg) Range of Motion:
       normal. Upper Extremities: normal ROM. Lower Extremities: normal ROM.
       Spine: normal ROM.


                                            Page 8 of 9
        Stability: Normal.
        Muscle strength/tone: Normal.

R. 372. However, the doctors’ assessment of Plaintiff’s lumbar radiculopathy consisted of the

following: “patient complaining of b/l radicular pain. [W]ill get MRI of lumbar/sacral spine.

[W]ill get physical therapy referral. [N]aproxen for back pain. Will reassess in 8–10 weeks.” R.

372. Notwithstanding what the ALJ determined was a “nearly normal” musculoskeletal

examination, the doctors ordered an MRI, a physical therapy referral, and naproxen for his

pain.

        An assessment by Elizabeth Hanretty, P.A., and Jafar W. Siddiqui, M.D., on February

18, 2016, resulted in the following report concerning examination of Plaintiff’s back:

        Lumbasacral Appearance: normal appearance. No deformity, ecchyrnosis,
        erytherna or swelling noted. Palpation/Tenderness: Inspection/Palpate was
        abnormal. Tenderness on palpation of the LEFT: paraspinal. Tenderness on
        palpation of the RIGHT: paraspinal. ROM: Range of motion is limited Extension:
        was restricted, was painful. Strength Testing: strength and tone: normal hip flex
        ion and extension bilaterally.

R. 420. The ALJ correctly observed, no doctor has given an opinion on how, if at all, the

medical findings affect Plaintiff’s ability to sit, stand, walk, etc. However, since the Court finds

that the ALJ here interpreted the raw medical evidence to determine Plaintiff’s RFC, remand

is required.

                                          CONCLUSION
        For the foregoing reasons, the Court grants Plaintiff’s motion and remands this matter

pursuant to the fourth sentence of 42 U.S.C. § 405(g) for a rehearing.

DATED:         August 22, 2019
               Rochester, New York

                                              /s/ Charles J. Siragusa
                                              CHARLES J. SIRAGUSA
                                              United States District Judge




                                            Page 9 of 9
